RENDERED: SEPTEMBER_28, 2017
                                                                TO BE PUBLISHED

                 ~uprnn::e dtnurf nf ~imfutkJ!                                    ./



                                   201 7 -SC-000365-KB

                                                J
 KENTUCKY BAR ASSOCIATION.                                                        MOVANT



 v.                            ~   IN SUPREME COURT



 JERRY L. ULRICH                                                           .RESPONDENT



                                   OPINION AND ORDER

        On March 2, 2017, the Indiana Supreme Court suspended Jerry L.

 Ulrich from the practice of law for six months, to be probated for two years. 1

 Thereafter, the KBA filed a petition with this_Court asking that we impose

 reciprocal discipline pursuant to SCR 3.435(4). We ordered Ulrieh to show

 cause why.we should not impose such· discipline and he did not respond in a

 timely manner.2 Because Ulrich failed to show cause as to why we should not·

 impose reciprocal c;:liscipline, this Court hereby suspends him from the practice



        1Ulrich was admitted to the practice of law in the Commonwealth of Kentucky
 on October 1, 1974. His bar roster address is 115 E. Spring St., Ste. 100, New
 Albany, Indiana, 4 7150, and his KBA number is 72320.
                                   '
        2  Ulrich filed his response to the KBA's motion for reciprocal discipline late. He
  then filed a motion for enlargement of time, to which the KBA had no objection. Even
  if we were to grant Ulrich's motion for an enlargement of time and consider Ulrich's
·.otherwise untimely response, he failed to prove "by substantial evidence: (a) a lack of
  jurisdiction or fraud in the [Indiana] disciplinary proceeding, or (b) that misconduct
  established warrants substantially different discipline in this State." SCR 3.435(4).
  Therefore, we 'deny the motion for enlargement
                                         .
                                                    of time as moot.
  of law for six months, probated for two years, as consistent with the order of '
       ,                I             •                     •




  the Indiana Supreme Court.


                                     I. BACKGROUND
           Ulrich represented a client in a personal injury suit and ultimately

  settled the claim. After the settlement, he filed suit against two underinsured

  motorist policies and against the client's insurer, Medicare. Ulrich retained the

  settlement funds until    Medic~e's     lien could be resolved. Several years later,

  during which 'time Ulrich was often unavailable to meet with his client, the

  client hired a new attorney to represent him.and obtain his share of the

  settlement.

           Ulrich also failed to withdraw funds he had earned from his trust

  account from 2009-2015 due to inattention. He failed to keep individual client

  ledgers, and disbursed several checks made payable to "cash" from the

  account. In 2010, 2015, and 2016, Ulrich made online banking transfers from

  the trust account that did not have written withdrawal authorization, as

  required by the Indiana Admission and Discipline Rules .

           .The Indiana Supreme Court held that Ulrich violated Indian!=!'s equivalent

  of Kentucky's SCR 3.130-1.3 for failing to act with reasonable diligence and

\ promptness in representing his client; ~ l .4(a)(3) for failing to keep his client

  reasonably informed about the status of his case; -1.15(a) for commingling

  client and attorney funds and failing to maintain complete records of client           .   I

  trust funds; and -l.15(b) for failing to promptly deliver funds to which the
                                                             '
  client is entitled. In addition to these violations~ the Indiana Supreme Court
                                /




 also found that Ulrich violated three Indiana Admission and Discipline Rules

 for   ~hich   Kentucky has no counterpart.


                                       II. ANALYSIS
                        '
         If an attorriey licensed to practice law in this Commonwealth   r~ceives


discipline in another jurisdiction, SCR 3.435(4) generally requires this Court to

impose identical discipline. Furtherrriore, SCR 3.435(4)(c) requires this Court

to recognize that "[i]n all other respects" a final adjudication of misconduct in

another jurisdiction establishes conclusively the same misconduct for purposes

of a disciplinary proceeding in Kentucky. Pursuant to SCR 3.435(4), we impose

reciprocal dis9ipline as Ulrich Jailed to prove "by substantial evidence: (a) a lack

of jurisdiction or fraud in 'the [Indiana] disciplinary proceeding, or (b). that

:rµisconduct established warrants substantially different discipline in this

·State."


                                     III.       ORDER
         Having failed to timely show sufficient cause, it is hereby ORDERED as

follows:

            1. Ulrich is hereby suspended from th,e practice of law in Kentucky

                for a period of six months, probated for two years, effective

                immediately from the date
                                       .
                                          of entry of this Order; and
                                                .     '



           2. Purs1uant to SCR 3.450, Ulrich is directed to pay the costs




                                            3
      associated with this proceeding, if any,. ftjr which   exe~ution   may

      issue from this Court upon finality of this Opinion and Order.

All sitting. All concur.
                                                                         ·: ~· .• I'.:.;··: .· ...




ENTERED: September 28,. 2017.




                                                               ..